Citation Nr: 1316085	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include degenerative joint disease (DJD) and mild shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in January 2009, and perfected his appeal in April 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a right shoulder disability, to include DJD and mild shoulder impingement syndrome.

The Veteran contends that his right shoulder disability is a direct result of his service-connected shell fragment wound.  Specifically, the Veteran stated that the wound was caused by shrapnel from an explosion that impacted his shoulder.  Additionally, the Veteran contends that his right shoulder disability was a result of carrying heavy rucksacks and other equipment throughout the jungles of Vietnam. 

The Veteran was first afforded a VA examination in January 2008.  The Veteran reported that he noticed the onset of right shoulder pain in the early 1970's and sought treatment at Olmsted County.  He also reported treatment in the early 1980's.  After x-rays were performed, the examiner diagnosed the Veteran with mild right acromioclavicular DJD.  The examiner concluded that based upon the examination and available information, it would be purely speculative to give a nexus opinion for the Veteran's current right shoulder condition related to military service.  The VA examiner's opinion is of little probative value because she did not give a clear opinion as to whether it is at least as likely as not that the Veteran's right shoulder disability had its onset during active service or is related to any in-service disease, event, or injury.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Robinson v. Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Veteran was afforded another VA examination in September 2009.  The Veteran reported that his shoulder became gradually more stiff and sore over many years.  He also stated that he had shoulder x-rays taken in the 1980's and was told he had some degenerative changes.  After examining the Veteran, the examiner diagnosed the Veteran with mild shoulder impingement syndrome.  The VA examiner concluded that this condition was not caused by or the result of military service or service-connected conditions.  However, the examiner failed to state a rationale for the etiology opinion given in reference to the Veteran's right shoulder disability.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the examiner also stated that the Veteran's shoulder condition was most likely the result of work-related overuse after military discharge.  However, it appears that the examiner did not properly consider the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Therefore, the VA examination should be returned for an addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the examiner did not address the Veteran's statements that reported ongoing stiffness and soreness over the years, and reported x-ray findings that showed degenerative changes of the shoulder in the 1980's.  As it remains unclear to the Board what the etiology of any current right shoulder disorder is with respect to his service or service-connected disability, a VA addendum opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of symptomatolgy since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Lastly, a remand is also necessary to obtain outstanding private medical records.  The January 2008 VA examiner noted that the Veteran had previously filed a workmen's compensation claim for a right shoulder injury.  Additionally, the Veteran reported to the VA examiner that he noticed the onset of right shoulder pain in the early 1970's and sought treatment at Olmsted County.  He also reported treatment in the early 1980's, when x-rays of his shoulder were taken.  Further, he reported that he was receiving regular treatment for his right shoulder condition since 2003.  Lastly, in an October 2007 statement, the Veteran reported receiving treatment at the CBOC Clinic in Rochester.  However, it does not appear that these records have been associated with the claims file.  Because it appears that there may be outstanding private medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for a right shoulder disability. Specifically, the Board is interested in obtaining any records associated with a worker's compensation claim for a right shoulder injury, Olmstead County records for treatment dating back to the 1970's, 1980's right shoulder x-ray reports, and records from the CBOC Clinic in Rochester.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, return the claims file to the VA examiner who conducted the September 2009 VA examination for an addendum opinion regarding the issue of entitlement to service connection for a right shoulder disability.  A copy of this remand and all relevant medical records should be made available to the examiner.  If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the subsequent opinion request.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability, to include right acromioclavicular DJD and shoulder impingement syndrome, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service explosion or carrying rucksacks and equipment while stationed in Vietnam.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability was (i) caused and/or (ii) aggravated (permanently worsened) by his service-connected retained fragment, right upper muscle.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's right shoulder disability, to include right acromioclavicular DJD or impingement syndrome, that was proximately due to or the result of the Veteran's service-connected retained fragment, right upper muscle, and not due to the natural progress of the right shoulder disability, to include right acromioclavicular DJD or impingement syndrome.

The examiner should consider the Veteran's service treatment records; VA treatment records; private treatment records; the January 2008 and  September 2009 VA examination reports; the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

If the examiner is unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the AMC/RO should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


